Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Building restrictions and regulations, § 1*—when building not used for business purposes. A flat building should not be considered as used for business within a building ordinance, because a physician, occupying one of the apartments, received and treated patients therein, or had his name in the window. 2. Building restrictions and regulations, § 1*—when building fronts on street. A building located upon a corner of a block with an entrance upon one street only should properly be considered as fronting upon both streets, within a building ordinance. 3. Building restrictions and regulations, § 1*—how ordinance construed as to consent of majority of property owners and as to residential character of buildings. Where an ordinance prohibited garages in blocks, wherein two-thirds of the buildings on both sides of the street were used exclusively for residence purposes or within one hundred feet of any such street, without the consent of a majority of the property owners on both sides of such street according to the frontage, and provided that a building fronting upon another street and located upon a corner lot should not be considered in determining such two-thirds of the residence buildings, held that buildings on corner lots should not be considered in determining the residential character of buildings but should be in obtaining the consents of owners. .